Citation Nr: 0417581	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  99-07 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
herniation and degenerative disease.

2.  Entitlement to an increased rating for residuals of low 
back sprain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's brother




ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from March 1997 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In August 2003, the veteran and his brother testified at a 
travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.

The Board notes that a rating decision dated in December 1998 
denied the veteran's claim for service connection for 
herniated disc with left lower extremity radiculopathy L-4/5 
as not well grounded.  The RO readjudicated the claim under 
VCAA and denied service connection for lumbar disc herniation 
and degenerative disease in the May 2002 rating decision.

The issue of entitlement to an increased rating for residuals 
of low back sprain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence shows that the veteran is 
currently diagnosed with status post lumbar disc excision and 
degenerative disc disease, but there is no competent medical 
evidence linking his current disability to service or to his 
service-connected low back disability.


CONCLUSION OF LAW

The veteran's lumbar disc herniation and degenerative disease 
were not incurred in or aggravated by service and are not 
causally related to his service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 2000 Remand on the issue of 
entitlement to an evaluation greater than 10 percent for 
disability exhibited by low back pain, the RO scheduled a VA 
examination for the veteran and requested that the examiner 
describe the symptomatology attributed to the service-
connected disability and determine whether the residuals of 
the low back disorder caused an increase in the low back 
disability.  The RO also requested outpatient treatment 
records from VAMC Honolulu, Tripler Army Hospital in 
Honolulu, VAMC West Los Angeles, and Dr. WM.  

The Board remanded the issue again in September 2002 for 
additional development.  Specifically the Board found that 
the issue of entitlement to service connection for lumbar 
disc herniation and degenerative disease which had been 
denied in a May 2002 rating decision was inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for residuals of low back sprain and remanded the 
claim to the RO for issuance of a statement of the case 
addressing the issue of whether the veteran merits service 
connection for lumbar disc herniation and degenerative 
disease.  

Based on the foregoing actions, the Board finds that the RO 
complied with the Board's January 2000 and September 2002 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In March 2001 the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim for 
service connection.  The letter also asked the veteran to 
submit certain information.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA had obtained the veteran's service medical 
records and private medical records identified by the 
veteran.  The letter also explained that VA was attempting to 
obtain VA treatment records from VA medical facilities in 
West Los Angeles and Honolulu.  Therefore, the Board finds 
that the Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   
  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the March 2001 notice letter, which preceded 
the May 2002 rating decision, satisfies the timing element of 
the Pelegrini decision for the veteran's claim on appeal.  



With respect to VA's duty to assist the veteran, as noted 
above, the RO has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
38 U.S.C.A. § 5103A (a), (b), and (c).  In particular, the RO 
obtained the veteran's service medical records and sought to 
obtain all private and VA treatment records identified by the 
veteran.  In addition, the veteran was afforded a VA 
examination in connection with his claim for lumbar disc 
herniation and degenerative disease.  38 U.S.C.A. § 5103A 
(d).    

The Board notes that the VA medical facility in Honolulu 
verified that they had no record of treatment for the 
veteran.  Although the veteran, at his September 2001 VA 
examination, noted hospitalization and treatment at Little 
Company of Mary following his 1992 industrial accident, the 
veteran has not submitted an authorization to obtain these 
records. 

The veteran has not referenced any additionally available 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

The veteran contends that his current back disability is 
related to his service- connected low back pain.  In the 
August 2003 Board hearing in Los Angeles, California the 
veteran testified that he injured his back in boot camp by 
carrying heavy equipment.  The veteran also testified that 
from the time he separated from service he continued 
treatment for his back in Honolulu and Los Angeles.  The 
veteran testified that he injured his back in 1994 when while 
loading an aircraft he held heavy freight from falling on his 
leg and he felt something numb in his back and his legs were 
numb.  The veteran also testified that he injured his back 
again in 1996 in basically the same way; but that it wasn't 
until the injury in 1996 that an MRI revealed the cause of 
the veteran's pain.  The representative stated that it was 
the veteran's contention that "the post service injuries 
have all been rather minor in nature.  And that the problems 
[the veteran] has today really stem from what happened in 
service."    

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because laypersons are 
not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Service 
connection may also be granted for disease that is diagnosed 
after discharge from active service, when the evidence 
establishes that such disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The pertinent medical evidence of record shows that while the 
veteran suffered from low back pain in the service, the 
veteran's lumbar disc herniation and degenerative disc 
disease was initially manifest many years after the veteran's 
discharge from service and only after the veteran suffered 
two low back industrial injuries.  

The veteran's service medical records indicate that in April 
1977 he presented for lumbo-sacral pain for 4 days.  The 
subjective data indicated that the veteran's duty required 
heavy lifting.  In May 1979 the veteran presented with 
complaints of back pain.  The veteran was sent to physical 
therapy clinic where he was instructed on back flex 
exercises.  On November 20, 1979 the veteran was involved in 
a motor vehicle accident in which he injured his forehead, 
right shoulder and complained that the pain in his back 
worsened.  The veteran's back was treated with a warm pack to 
the area.  On November 28, 1979 the veteran presented with 
complaints of slight lower back pain.

The veteran's November 1979 separation Report of Medical 
Examination indicated that the veteran's spine was evaluated 
as normal.  The examiner noted a history of back pain and 
recommended that the veteran follow up at VA for back 
problem.  In February 1980, the veteran filed an application 
for compensation or pension at separation for back pain that 
began in 1978.   

Post service medical records indicate that the veteran 
presented to VAMC in May 1981 with lower back pain after 
heavy lifting in February.  In March 1983 the veteran 
presented with back pain after being struck in the back while 
being mugged.  X-rays taken in March 1983 reveal slight 
lumbar scoliosis to the left, but no fracture or dislocation 
of the lumbosacral spine.   

Records indicate that the veteran sustained a significant 
injury to his low back in 1994, an injury to his neck and 
right shoulder in 1995, and a serious injury to his low back 
in October 1996 while working as a supervisor and ramp 
coordinator loading and offloading aircraft.  

In a July 1998 special orthopedic examination and 
consultation report to Liberty Mutual Insurance Company, Dr. 
WM noted that the veteran's 1994 industrial injury was 
significant requiring a period of hospitalization and 
extensive physical therapy.  Dr. WM also noted that the 
veteran continued to complain of pain following that injury 
until he sustained his injury in October 1996.

A December 1995 Doctor's Report of Occupational Injury 
indicates that the veteran injured his right shoulder and 
neck while off-loading bags from an aircraft.  The veteran 
was diagnosed with cervical spine and right shoulder strain, 
he was treated with ibuprofen, a cold pack and physical 
therapy of one to two weeks duration.  A week later Dr. MD 
noted that there was no pain, no permanent disability and 
that the veteran had improved with full range of motion of 
the cervical spine and upper extremity.

A March 1997 neurosurgical consultation report for Liberty 
Mutual Insurance Company indicates that the veteran reported 
a work injury that occurred in October 1996 while he was 
working as a ramp agent and loading an airplane with a 
conveyor belt.  The veteran reported that an approximately 
300-pound crate that he placed on the conveyor belt began to 
slip as it ascended on the conveyor.  The veteran reportedly 
ran to it and pushed on it very firmly, pushing it back onto 
the conveyor and preventing it from falling on his legs.  The 
veteran reportedly felt an immediate pain in his back, which 
over the next hour became quite intense and over the next 
forty-eight hours became severe with radiation into his 
anterior thighs. 

In December 1996 the veteran was afforded a VA examination.  
The veteran reported low back pain for ten years, which 
persisted in its severity worsened by standing and walking 
and with pain over the left buttock and on to the anterior 
aspect of the left thigh.  The examiner noted that there was 
no evidence of a sensory radiculopathy involving L4-L5 or L5-
S1 nerve root segments in either lower limb.  The veteran's 
gait was normal, forward flexion of the lumbosacral spine was 
achievable to 85 degrees with some stiffness, and mild 
paravertebral spasm was noted.  No kyphoscoliosis of the 
lumbosacral spine or spinous process tenderness was noted.  
The examiner's conclusion was that the veteran had a history 
of mechanical low back pain.

In March 1997 the veteran was seen for a neurosurgical 
evaluation by Dr. JR.  The veteran presented with complaints 
of constant low back pain with radiation into both legs 
primarily anteriorly and pain in both hips and buttocks.  MRI 
revealed a moderate disc protrusion at L4-5.  The veteran was 
diagnosed with chronic lumbosacral sprain with subjective 
radiculopathy and herniated disc, L4-5, left and in March 
1997 underwent a lumbar laminotomy and herniated disc 
excision.  An April 1997 status report indicated that the 
veteran was temporarily totally disabled and unable to return 
to work at that time.  

The veteran was seen by Dr. WM in July 1998, February 2000, 
and October 2000 for orthopedic evaluations of the injuries 
sustained in the October 1996 industrial accident.  In July 
1998 his symptoms were sharp aching low back pain with pain 
down the right leg.  Dr. WM stated that it was his opinion 
that "25 percent of [the veteran's] current disability 
should be apportioned to his industrial injury of 1994" and 
that "the injury to [the veteran's] low back was as a direct 
result of his industrial injury of October 30, 1996.  His 
original objective findings were consistent with his 
mechanism of injury."  

A May 1999 MRI showed developmental tapered spinal canal, 
early disc degeneration at L3-4, status post surgery at L4-5, 
negative for recurrent disc herniation posteriorly, minor 
endplate spondylosis with resultant mild to moderate 
bilateral foraminal encroachment, suspect focal and small 
right-sided interbody disc protrusion at L3-4 (3 mm).

In February 2000 the veteran reportedly denied any prior 
history of accidents or injuries that were related to sports, 
home, automobile, or other activity.  His symptoms were pain 
with prolonged sitting or walking, numbness in the left foot 
and left toes.  Dr. WM stated that it was his opinion that 
"this is a direct flare-up of this patient's industrial 
injury of October 30, 1996.  He denies specific re injury.  
Currently his objective findings are consistent with his 
mechanism of injury."  
 
 In October 2000 the veteran reportedly stated that he had 
had a marked flare-up of pain in his low back with pain down 
his right leg.  

A VA orthopedic examination was conducted in September 2001.  
The veteran reported developing non-radicular low back pain 
while in the service due to heavy lifting in the performance 
of his duties.  The veteran reported having a burning 
sensation in his upper back that radiated into the upper part 
of his buttocks.  The veteran reported a 1992 industrial low 
back injury with no radicular pain in which he was off from 
work for two months.  The veteran also reported a 1996 
industrial low back injury in which he tried to prevent a 
large 300-pound crate from falling off the belt.  The 
examiner noted that the veteran reportedly suffered an acute 
injury with a tearing sensation in his back and subsequently 
developed pain and dysesthesias in both legs.

The veteran complained of pain, weakness, easy fatigability, 
and lack of endurance.  The veteran reported waking with 
stiffness in his back.  He also described numbness down both 
legs and reported that his symptoms are constant with 
intermittent flare-ups during prolonged sitting or walking.

After physical examination of the veteran, review of the X-
rays taken, and review of the veteran's medical records, the 
examiner diagnosed the veteran with (1) status post lumbar 
disc excision at L4-5 with decompression of the L4-5 nerve 
roots with residual back pain, mild loss of range of motion 
and sensory deficit in the L5 nerve root distribution in the 
left leg and (2) facet arthropathy, mild at L3-4 and L4-5.

The examiner opined that the only symptomatology the veteran 
had that was connected to his service-connected disability 
was low back pain increased with heavy lifting, repetitive 
standing and walking prior to the veteran's industrial 
injuries of 1992 and 1996.  It was the examiner's opinion 
that the "veteran's present complaints of pain in his back 
are more likely due to his subsequent industrial injuries 
rather than to the in-service low back disorder."  The 
examiner noted that the only symptom that the veteran 
described that might have indicated a disc injury was his 
complaint of pain and burning in the upper part of his 
buttocks but there was no historical evidence that the 
veteran had any nerve root irritability or problems until the 
1996 injury.  The examiner opined that the veteran's present 
symptoms of numbness and tingling and radiating pain in his 
leg and low back were not due to the veteran's service-
connected disorder but rather to the industrial injuries.

As indicated above, medical evidence of a current chronic 
disability is shown by the evidence of record.  However, 
there is no evidence of record that the veteran sought 
treatment for a disc herniation or degenerative disc disease 
within a year of his discharge.  

In addition, the September 2001VA examiner concluded, and no 
contrary opinion exists, that the veteran's current 
complaints of pain in his back are more likely due to his 
subsequent industrial injuries rather than to the in-service 
low back disorder; and although the veteran testified in 
August 2003 that Dr. WM had told him that his back problems 
were attributable to the back condition that he developed 
during service, in the three reports written to written to 
Liberty Mutual in July 1998, February 2000, and October 2000 
not once did Dr. WM indicate that the veteran's back 
disability was related to his military service.

Further, although the veteran contends that his currently-
diagnosed lumbar disc herniation and degenerative disease is 
related to his service-connected low back disability, as a 
layman he is not competent to offer opinions on medical 
causation and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As there is no evidence that the veteran's degenerative disc 
disease manifest to a compensable degree within one year of 
service or competent medical evidence that links the 
currently diagnosed lumbar disc herniation and degenerative 
disease to any incident or incidents of service or to the 
veteran's service-connected low back disability, service 
connection must be denied. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303, 3.307, 3.309.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable. 38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for lumbar disc herniation 
and degenerative disease is denied.


REMAND

As noted, under the VCAA, VA has expanded responsibilities 
relative to advising the claimant of what evidence would 
substantiate a claim for benefits, as well as additional 
duties to assist in such claims.  The record does not 
indicate that the 
veteran has been advised in accordance with the VCAA of what 
evidence would substantiate his claim pertaining to the 
rating of lumbosacral strain.  

In addition, the Board notes that during the pendency of this 
appeal, the rating criteria pertaining to disabilities of the 
spine was amended effective from September 26, 2003.  The 
veteran has not been informed of the new rating criteria.  
Moreover, the veteran was last afforded a VA rating 
examination in September 2001.  Considering the length of 
time since the last VA rating examination and the change in 
rating criteria, the Board concludes that the veteran should 
be afforded another VA orthopedic examination.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be notified of any 
information and any evidence not 
previously provided to VA, which is 
necessary to substantiate the veteran's 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

2.  The veteran should be afforded a VA 
examination to ascertain the severity of 
the veteran's low back disorder using the 
new rating criteria pertaining to 
disabilities of the spine.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished. The veteran's claims 
folder, including a copy of this REMAND, 
should be reviewed by the examiner in 
conjunction with the examination.  

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



